

117 HRES 214 IH: Expressing the sense of the House of Representatives that Iran must cease enriching uranium to 20 percent purity and abandon its pursuit of a nuclear weapon.
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 214IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mrs. Luria (for herself, Mr. Schneider, Ms. Manning, Miss Rice of New York, Mr. Gottheimer, and Mr. Meijer) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that Iran must cease enriching uranium to 20 percent purity and abandon its pursuit of a nuclear weapon.Whereas it is in the vital interest of the United States and its allies to prevent Iran from obtaining nuclear weapons;Whereas Iran remains a leading state sponsor of terrorism, continues to develop and test missile technology in defiance of United Nations Security Council resolutions, threatens United States forces and interests, continues to imprison American citizens, threatens regional allies and partners, and utilizes the Islamic Revolutionary Guard Corps-Quds Force (IRGC–QF) and proxy militias like Hezbollah to destabilize the Middle East;Whereas Iran’s malign activities and continued defiance of the Non-Proliferation Treaty threaten regional and global security;Whereas, on January 4, 2021, Iran announced it will further enrich uranium to 20 percent purity, which will significantly reduce the time needed to acquire the weapons-grade uranium for a bomb to as little as 3 months;Whereas civilian nuclear energy plants require material enriched to no more than 3 to 4 percent, and any civilian needs above that can be satisfied by purchasing material abroad at substantially reduced costs; andWhereas this action is escalatory and should be taken as a serious message that the Iranian Government is not interested in joining the community of nations: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the Government of Iran’s decision to enrich uranium to 20 percent purity is escalatory and intended to decrease breakout time to produce a nuclear weapon; and(2)the Government of Iran should immediately reverse its decision to enrich uranium to 20 percent and abandon its pursuit of a nuclear weapon.